DETAILED ACTION
This office action is in response to the amendments filed on 6/13/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The amendments filed on 6/13/2022, responding to the office action mailed on 4/14/2022, has been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1, 3, 5-6, 9, 10, 15, 17, 19-21 and 23-26 are currently pending in this application. Claims 2, 4, 7-8, 11-4, 16, 18, 22 and 27-31 have been canceled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/11/2018 and 2/15/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1, 3, 5-6, 9, 10, 15, 17, 19-21 and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1, 3, 5-6, 9, 10, 15, 17, 19-21 and 23-26 have been fully considered and are persuasive.  The rejection of claims 1, 3, 5-6, 9, 10, 15, 17, 19-21 and 23-26 have been withdrawn and the application is allowable for the reasons set forth below.

As noted in the amendments in regards to claim 1, the claimed invention requires a semiconductor device, comprising: pillars, each comprising: a semiconductor material vertically extending through a stack of alternating levels of a conductive material and an insulative material; and a tunnel dielectric material vertically extending through the stack; and an etch stop material laterally extending between neighboring pillars and comprising cerium oxide and magnesium oxide adjacent to the semiconductor material, the tunnel dielectric material terminating at an upper surface of the etch stop material.
Economy (US 2019/0198519) in view of Gentleman (US 2011/0083736) and in further view of Yada (US 2015/0348984) show most aspects of the present invention. However, the references fail to show features of the etch stop material comprising from about 27.5 molar percent cerium oxide to about 57.5 molar percent cerium oxide, from about 42.5 molar percent magnesium oxide to about 72.5 molar percent magnesium oxide and further comprising at least one of aluminum oxide or hafnium oxide.
Additionally, with respect to claim 10, the claimed invention requires an electronic system, comprising: at least one processor device operably coupled to at least one input device and at least one output device; and a semiconductor device operably coupled to the at least one processor device, the semiconductor device comprising: a first pillar comprising a first material extending through a stack structure, the first pillar having an aspect ratio greater than about 30:1; a second pillar comprising the first material extending through the stack structure and an etch stop material between the first pillar and the second pillar.

Economy (US 2019/0198519) in view of Gentleman (US 2011/0083736) and in further view of Yada (US 2015/0348984) show most aspects of the present invention. However, the references fail to show features of the etch stop material exhibiting a uniform composition and comprising hafnium magnesium cerium oxide, aluminum magnesium cerium oxide, or hafnium aluminum cerium oxide.
Lastly, with respect to claim 17, the claimed invention requires a method of forming a semiconductor device, the method comprising: forming openings though a stack comprising alternating levels of a first material and a second material with a first etch chemistry to expose an etch stop material comprising from about 27.5 molar percent cerium oxide to about 57.5 molar percent cerium oxid, from about 42.5 molar percent magnesium oxide to about 72.5 molar percent magnesium oxide, removing exposed etch stop material with a second etch chemistry different from the first etch chemistry; and forming a semiconductor material within the openings.
Economy (US 2019/0198519) in view of Gentleman (US 2011/0083736) and in further view of Yada (US 2015/0348984) show most aspects of the present invention. However, the references fail to show a method step of an etch stop material comprising from about 27.5 molar percent cerium oxide to about 57.5 molar percent cerium oxid

As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1; features of the etch stop material comprising from about 27.5 molar percent cerium oxide to about 57.5 molar percent cerium oxide, from about 42.5 molar percent magnesium oxide to about 72.5 molar percent magnesium oxide and further comprising at least one of aluminum oxide or hafnium oxide
 In regards to claim 10; features of the etch stop material exhibiting a uniform composition and comprising hafnium magnesium cerium oxide, aluminum magnesium cerium oxide, or hafnium aluminum cerium oxide
 In regards to claim 17; a method step of an etch stop material comprising from about 27.5 molar percent cerium oxide to about 57.5 molar percent cerium oxid
Therefore, this application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Q. B./
Examiner, Art Unit 2814 
/WAEL M FAHMY/Supervisory Patent Examiner, Art Unit 2814